Order entered November 5, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01144-CR

                           ERNEST EDWARD GAINES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F05-56570-S

                                             ORDER
       This appeal is from the trial court’s order denying appellant’s motion for post-conviction
DNA testing pursuant to chapter 64 of the Texas Code of Criminal Procedure. The rule 25.2
certification of appellant’s right to appeal contained in the clerk’s record appears to be one
prepared by appellant himself. It is not signed by the trial court or counsel.
       Accordingly, we ORDER the trial court to prepare and file with this Court, within
FIFTEEN DAYS of the date of this order, a certification of appellant’s right to appeal. See TEX.
R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).
       We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-
Davis, Presiding Judge, 282nd Judicial District Court, and to counsel for all parties.



                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE